DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Maurice (CA 3086421 A1) in view of Chen (WO 2015043126 A1). 
Maurice discloses an electronic cigarette (10), comprising: an atomization assembly and a battery assembly (5); the atomization assembly being disposed on the battery assembly; wherein: the atomization assembly comprises a rotatable ring (45) disposed on one end of the atomization assembly; the rotatable ring is configured to adjust a volume of air and vapor (see abstract and see fig. 3) of the electronic cigarette; the atomization assembly further comprises a refillable cartomizer (see page 11, third paragraph), an atomizer, and a silicone base disposed on one end of the refillable cartomizer; and the atomizer is in pluggable connection to the silicone base.
However, Maurice fails to explicitly disclose a silicone base disposed on one end of the cartomizer. Chen discloses a silicone base (330) disposed on one end of the cartomizer. It would have been obvious to one having ordinary skill in the art to use a silicone base disposed on one end of the cartomizer such as disclosed in Chen in order to meet the requirement in Maurice’s device. 
                                                   Conclusion
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
 	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEAN F DUVERNE/           Primary Examiner, Art Unit 2833                                                                                                                                                                                                                     08/26/2022